ICJ_141_IndependenceDeclarationKosovo_UNGA_NA_2010-07-22_ADV_01_NA_04_EN.txt.               SEPARATE OPINION OF JUDGE KEITH



   1. The Court, in my view, should have exercised its discretion to refuse
 o answer the question which the General Assembly submitted to it on
8 October 2008 in resolution 63/3. In this opinion I give my reasons for
 hat conclusion.
   2. While the terms of the French text of Article 14 of the Covenant of
 he League of Nations may have been read as denying the Permanent
Court of International Justice a discretion to refuse (the Court “donnera
aussi des avis consultatifs” on matters submitted to it by the Council or
Assembly) and the English text may have been read as an enabling rather
 han a discretionary provision (“The Court may also give an advisory
opinion . . .”), the Court made it clear, very early in its life, that it had a
discretion to refuse a request. In 1923, in the Status of Eastern Carelia,
Advisory Opinion, 1923, P.C.I.J., Series B, No. 5, the Court, having
decided that it was “impossible” for it to give the opinion on the dispute
before it, continued “that there are other cogent reasons which render it
very inexpedient that [it] should attempt to deal with the present ques-
 ion” (p. 28). Those reasons related to the availability of evidence about
a factual issue at the heart of the dispute. It was very doubtful, said the
Court, that there would be available to the Court materials sufficient to
enable it to arrive at any judicial conclusion upon the question of fact :
what did the parties agree to ? While that particular reason for refusing to
give an opinion does not arise in this case, what is significant, in addition
 o the Court’s recognition that it had a discretion to refuse a request, is
 ts broader statement of principle : “The Court, being a Court of Justice,
cannot, even in giving advisory opinions, depart from the essential rules
guiding [its] activity as a Court.” (Ibid., p. 29.)



   3. At that early stage the Court was taking care to underline that, in its
advisory jurisdiction, it was not simply an adviser to the political organs
of the League of Nations and, as such, obliged to respond at their beck
and call. It was a court and had to maintain its judicial integrity in the
exercise of that jurisdiction just as in its contentious jurisdiction. It con-
 inued to underline that essential character in its practice and rules relat-
 ng to its advisory jurisdiction. Those rules were moved in 1936 to the
Statute of the Permanent Court and were in turn included in the Statute
of this Court. Notable among them is Article 68 : “In the exercise of its
advisory functions the Court shall further be guided by the provisions of
 he present Statute which apply in contentious cases to the extent to

83

which it recognizes them to be applicable.” Article 65 (1), in the only
addition to the Chapter on Advisory Opinions included in the Statute of
 his Court, expressly recognizes that the Court has discretion whether to
reply to a request : “The Court may give an advisory opinion on any legal
question . . .”.


  4. That discretion exists for good reason. The Court, in exercising it,
considers both its character as a principal organ of the United Nations
and its character as a judicial body. In terms of the former, the Court
early declared that its exercise of its advisory jurisdiction represents its
participation in the activities of the Organization and, in principle, should
not be refused (Interpretation of Peace Treaties with Bulgaria, Hungary
and Romania, First Phase, Advisory Opinion, I.C.J. Reports 1950, pp. 71-
72). That indication of a strong inclination to reply is also reflected in the
Court’s later statement that “compelling reasons” would be required to
 ustify a refusal (Judgments of the Administrative Tribunal of the ILO
upon Complaints Made against Unesco, Advisory Opinion, I.C.J. Reports
1956, p. 86). While maintaining its integrity as a judicial body has so far
been the reason for refusal which the Court has emphasized, it has not
ever identified it as the only factor which might lead it to refuse. So too
may other considerations, including the interest of the requesting organ
and the relative interests of other United Nations organs, discussed later.


  5. That discussion of the law highlights the link between the interest of
 he requesting organ and the strong inclination or the duty, as it is some-
 imes put, of the Court to reply. Accordingly, I consider in some detail
 he facts relating to this particular request and the relative interests of the
General Assembly and Security Council. The exercise of the discretion,
recognized by Article 65 (1) of the Statute, should not, in a case such as
 his, be unduly hampered by a label such as “compelling reasons”.

   6. The issue which for me is decisive is whether the request in this case
should have come from the Security Council rather than from the Gen-
eral Assembly and whether for that reason the Court should refuse to
answer the question. That statement of the issue raises the question
whether the Court may properly raise such a contention in terms of its
participation as a principal organ of the United Nations within the wider
United Nations system or for the purpose of protecting the integrity of its
 udicial function. To make my position clear, I add that I would have
been able to see no possible reason for the Court refusing to answer the
question in this case had it been put by the Security Council. My concern
relates only to the propriety of the Court replying to the General Assem-
bly in the circumstances of this case. I consider that the Court should
address that issue of the appropriateness of an organ requesting an
opinion if the request is essentially concerned with the actual exercise of

84

special powers by another organ under the Charter, in relation to the
matter which is the subject of the request. As will appear, this exact issue
has not arisen in respect of any earlier request for an advisory opinion.



                                    * *
   7. While my focus is primarily on Security Council resolution 1244
adopted on 10 June 1999 and on the actions taken after that date by the
Security Council and the General Assembly, some earlier actions are also
relevant to an assessment of their relative roles since that date and in par-
 icular in late 2008 when the Assembly made its request to the Court. In
 he 1990s, both bodies had substantial roles in respect of the developing
crises and armed conflicts in the territory of the Socialist Federal Repub-
 ic of Yugoslavia and the new States formed from it. The Security Coun-
cil’s concern was primarily with the issues of international peace and
security arising there and, in that context, with the introduction of sanc-
 ions, the establishment and functioning of peacekeeping forces, and the
setting up of the International Criminal Tribunal for the former Yugo-
slavia. Between 31 March 1998 and 14 May 1999 the Council also
adopted four resolutions relating specifically to Kosovo. All were adopted
under Chapter VII of the Charter and, as the “crisis” developed into a
“humanitarian catastrophe”, made various calls and demands on the
Federal Republic of Yugoslavia, the Kosovo Albanian leadership and
others. (See also resolution 1367 (2001) ending the prohibition on the sale
and supply of arms imposed in the first of those resolutions.)



   8. The General Assembly’s involvement in that earlier period was
principally with the situation of human rights, at first in the territory of
 he former Yugoslavia in general (e.g., General Assembly resolution 48/
153 (1993), para. 17, which is concerned with Kosovo), and, from 1995,
 n Kosovo specifically. The last resolution in that annual series (General
Assembly resolution 54/183) was adopted on 17 December 1999. In it, the
Assembly gives major place to resolution 1244 and the role of the newly
established United Nations Mission in Kosovo (operative paragraphs 1,
2, 3 and 5). While between 2000 and 2006 the Assembly adopted resolu-
 ions relating to the “Maintenance of international security — good
neighbourliness, stability and development in South-Eastern Europe”, its
references to Kosovo were essentially limited to resolution 1244 and the
processes under it (e.g., General Assembly resolution 61/53). Since 1999,
 he only resolutions adopted by the Assembly relating particularly to
Kosovo have been those, adopted under Article 17 (1) of the Charter,
approving the budget of UNMIK for the following year, and, of course,
 he resolution requesting the opinion in this case, a request which,

85

uniquely in the practice of the Assembly and the Council, did not arise
 rom a more general agenda item.


   9. Two features of those budget resolutions are significant. The first is
 hat the sums approved year by year for the Mission until 2008 were
between US$200 and US$400 million, with between 5,000 and 10,000
personnel ; but for the years since they have been substantially reduced to
about US$50 million, with 500 personnel. That reduction reflects the
major role exercised since December 2008 by EULEX, with a budget of
over US$300 million and over 2000 staff, with a target of 3000. The
second feature of the resolutions is that the Assembly’s consideration
of them does not involve it or its Fifth Committee in any substantive
consideration of the situation in Kosovo, including political developments
 here ; rather, the Secretary-General and the ACABQ submit relevant
reports and proposals to the Fifth Committee and the resulting resolu-
 ions focus on the financing of the Mission, including the obligations of
States to pay their assessed contributions and those which are outstand-
 ng. To the extent that the resolutions go beyond the funding of the Mis-
sion, they are concerned with the financing of peacekeeping operations
elsewhere in the world and with the safety and security of the members of
 he Mission (e.g., paragraphs 4-7 and 24 of General Assembly resolu-
 ion 63/295). The limited role of the Assembly in respect of this budget
matter is not unusual. For one thing, some parts of the budget adopted
by the General Assembly are included to meet existing financial obliga-
 ions of the United Nations, which cannot be denied, as the Court made
clear in its Opinion relating to the Effect of Awards of Compensation
Made by the United Nations Administrative Tribunal, Advisory Opinion,
I.C.J. Reports 1954, pp. 47 ff.




   10. The introduction of EULEX along with the related scaling down
of the role of UNMIK and the reduction of its budget were the subject of
discussions in the Security Council in November 2008 and in the Fifth
Committee and the General Assembly in June 2009. The first resulted in
a Presidential Statement which welcomed the intentions of Belgrade and
Pristina to co-operate with the international community (see paragraph 13
below). When on 3 June 2009 the much reduced UNMIK budget for the
 ollowing year was being considered in the Fifth Committee, the Serbian
representative expressed concern and stated that the reduction contra-
vened resolution 1244 as it went beyond what had been welcomed by the
Security Council and was unacceptably based on the unilateral declara-
 ion of independence, “thereby contradicting the status-neutral position
of UNMIK” (A/C.5/63/SR 51, para. 16). The Serbian proposal for the
creation of three professional posts in the Office of the Special Repre-

86

sentative for co-ordination and co-operation between UNMIK and
EULEX was included in the budget, with the Serbian representative in
 he plenary expressing his country’s satisfaction at that development “as
part of the status-neutral framework of the Council’s resolution 1244
 1999)” (A/63/PV.93, p. 6).

   11. Against that background of a very limited General Assembly
 nvolvement with the situation in Kosovo since 1999, I turn to the
sharply contrasting role of the Security Council and UNMIK established
under resolution 1244. The Council, in that resolution, “acting for [the
purposes set out in the preamble] under Chapter VII of the Charter of the
United Nations”, authorizes certain actions, makes a number of deci-
sions and associated requests, and makes certain demands. The Council
authorizes both an international security presence and an international
civil presence. In respect of the first, it authorizes Member States and rel-
evant international organizations to establish the international security
presence in Kosovo with all necessary means to fulfil its responsibilities
which are set out in some detail in a non-exhaustive list which includes in
paragraph 9 :
     “(c) Establishing a secure environment in which refugees and dis-
          placed persons can return home in safety, the international
          civil presence can operate, a transitional administration can be
          established, and humanitarian aid can be delivered ;

      (d) Ensuring public safety and order until the international civil
          presence can take responsibility for this task ;
          . . . . . . . . . . . . . . . . . . . . . . . . . . .
      (f) Supporting, as appropriate, and co-ordinating closely with the
          work of the international civil presence”.
In the second, the Council authorizes the Secretary-General,
     “with the assistance of relevant international organizations, to estab-
     lish an international civil presence in Kosovo in order to provide an
     interim administration for Kosovo under which the people of Kos-
     ovo can enjoy substantial autonomy within the Federal Republic of
     Yugoslavia, and which will provide transitional administration while
     establishing and overseeing the development of provisional demo-
     cratic self-governing institutions to ensure conditions for a peaceful
     and normal life for all inhabitants of Kosovo”.

Among the main responsibilities of the international civil presence, stated
n paragraph 11, are :
     “(a) Promoting the establishment, pending a final settlement, of sub-
          stantial autonomy and self-government in Kosovo . . . ;


87

      (b) Performing basic civilian administrative functions where and
          as long as required ;
      (c) Organizing and overseeing the development of provisional
          institutions for democratic and autonomous self-government
          pending a political settlement, including the holding of elec-
          tions ;
      (d) Transferring, as these institutions are established, its adminis-
          trative responsibilities while overseeing and supporting the
          consolidation of Kosovo’s local provisional institutions and
          other peace-building activities ;

          . . . . . . . . . . . . . . . . . . . . . . . . . . .
      (i) Maintaining civil law and order, including establishing local
          police forces and meanwhile through the deployment of inter-
          national police personnel to serve in Kosovo ;
      (j) Protecting and promoting human rights ;
      (k) Assuring the safe and unimpeded return of all refugees and
          displaced persons to their homes in Kosovo”.
Those two international presences (one civil, one security) were estab-
 ished for an initial period of 12 months and were to continue thereafter
unless the Security Council should decide otherwise. The Council
requested the Secretary-General, in consultation with it, to appoint a
Special Representative to control the implementation of the international
civil presence and to ensure that both international presences operated
 owards the same goals and in a mutually supportive manner.

   12. While the Council “[r]eaffirm[ed] the commitment of all Member
States to the sovereignty and territorial integrity of the Federal Republic
of Yugoslavia”, the effect of the resolution, as long as it remained in
effect, was to displace the administrative and related functions of the
Federal Republic of Yugoslavia which it would otherwise have exercised
 hrough its institutions as the sovereign over the territory of Kosovo. The
plenary character of the authority of UNMIK and of the Special Repre-
sentative over the territory of Kosovo was manifested at the outset in the
first UNMIK regulation adopted by the Special Representative. Under it
“[a]ll legislative and executive authority with respect to Kosovo, includ-
 ng the administration of the judiciary, is vested in UNMIK and is exer-
cised by the Special Representative”.
   13. Resolution 1244 requested the Secretary-General to report to the
Council at regular intervals on the implementation of the resolution
 ncluding reports from the leaderships of both presences. Those reports,
submitted on average every three months, are the subject of debate in
which the members of the Council and other participants address devel-
opments as they see them. Because of the political divisions within the
Council (which explain its lack of comment on the Assembly request in
 his case) it has only once been able, since it adopted the resolution, to

88

 ormulate an agreed position relating to the situation in Kosovo. It did
 hat in the Presidential Statement of 26 November 2008 (S/PRST/2008/
44) in which it welcomed the intentions of Belgrade and Pristina to
co-operate with the international community and continued as follows :


        “The Security Council welcomes the co-operation between the
     UN and other international actors, within the framework of Security
     Council Resolution 1244 (1999), and also welcomes the continuing
     efforts of the European Union to advance the European perspective
     of the whole of the Western Balkans, thereby making a decisive con-
     tribution to regional stability and prosperity.”
It follows, as indeed is generally accepted including by the authorities in
Kosovo, that the resolution continues to be in effect along with the pres-
ences established under it.
   14. What is to be concluded from the above account, in terms of the
relative and absolute interests of the General Assembly and the Security
Council in the matter submitted to the Court by the Assembly? Resolu-
 ion 1244 adopted by the Security Council, the Council’s role under it
and the role of its subsidiary organ, UNMIK, are the very subject of the
 nquiry into the conformity of the declaration of independence with the
 ex specialis in this case — the resolution and the actions taken under it.
The resolution, adopted under Chapter VII of the Charter and having
binding force, established an interim international territorial administra-
 ion with full internal powers which superseded for the time being the
authority of the Federal Republic of Yugoslavia which remained sover-
eign. By contrast, the Assembly’s only dispositive role since June 1999
and the introduction of that régime has been to approve the budget of the
Mission.


                                    * *
   15. I return to the case law of the Court and in particular to the critical
reason for its recognition that, as a principal organ of the United Nations,
 t should in principle respond to requests for opinions. The Court regu-
 arly couples that recognition with an indication of the interest which the
requesting organ has in seeking an opinion from the Court : Inter-
pretation of Peace Treaties with Bulgaria, Hungary and Romania, First
Phase, Advisory Opinion, I.C.J. Reports 1950, pp. 65, 70-72 ; Reserva-
 ions to the Convention on the Prevention and Punishment of the Crime of
Genocide, Advisory Opinion, I.C.J. Reports 1951, pp. 15, 19-20 ;
Certain Expenses of the United Nations (Article 17, paragraph 2, of the
Charter), Advisory Opinion, I.C.J. Reports 1962, pp. 151, 155, 156 ;
Legal Consequences for States of the Continued Presence of South
Africa in Namibia (South West Africa) notwithstanding Security Council

89

Resolution 276 (1970), Advisory Opinion, I.C.J. Reports 1971, p. 16,
para. 32 ; Western Sahara, Advisory Opinion, I.C.J. Reports 1975, p. 20,
paras. 20 and pp. 36-37, para. 72 ; Legality of the Threat or Use of
Nuclear Weapons, Advisory Opinion, I.C.J. Reports 1996 (I), p. 226,
paras. 11, 12 ; and Legal Consequences of the Construction of a Wall in
 he Occupied Palestinian Territory, Advisory Opinion, I.C.J. Reports
2004 (I), p. 145, paras. 16-17 and pp. 162-163, para. 60. Further, in the
case of every one of the other requests made by the General Assembly or
 he Security Council, their interest has been manifest and did not need to
be expressly stated in the request or discussed by participants in the pro-
ceedings or by the Court. In the Wall Opinion, referring to several of the
cases mentioned above, the Court stated this proposition :

       “As is clear from the Court’s jurisprudence, advisory opinions
     have the purpose of furnishing to the requesting organ the elements
     of law necessary for them in their action.” (Para. 60 ; emphasis
     added.)
While the Court has made it clear that it will not evaluate the motives of
 he requesting organ (Conditions of Admission of a State to Membership
 n the United Nations (Article 4 of the Charter), Advisory Opinion, 1948,
I.C.J. Reports 1947-1948, p. 61 ; and the Wall Opinion, para. 62), it does
 n practice determine, if the issue arises, whether the requesting organ has
or claims to have a sufficient interest in the subject-matter of the request.

  16. In the absence of such an interest, the purpose of furnishing to the
requesting organ the elements of law necessary for it in its action is not
present. Consequently, the reason for the Court to co-operate does not
exist and what is sometimes referred to as its duty to answer disappears.

   17. In this case the Court, in my opinion, has no basis on which to
reach the conclusion that the General Assembly, which has not itself
made such a claim, has the necessary interest. Also very significant for me
 s the almost exclusive role of the Security Council on this matter. Given
 he centrality of that role for the substantive question asked (as appears
 rom Part IV B of the Court’s Opinion) and the apparent lack of an
Assembly interest, I conclude that the Court should exercise its discretion
and refuse to answer the question put to it by the General Assembly.

  18. I add that I do not see the Admissions, Certain Expenses, Namibia
and Wall Opinions, on which the Court relies in this context, as affecting
 his conclusion. In all of those cases, both the General Assembly and the
Security Council had a real interest. In the one case in which a Security
Council resolution was expressly at the centre of the request, Namibia, it
was the Council that made the request. In the Admissions case, in which
 he General Assembly in its request had referred to the exchange of views
which had taken place in meetings of the Security Council, the Court

90

determined that the abstract form in which the question was stated pre-
cluded the interpretation that it should say whether the views referred to
were well founded or not (I.C.J. Reports 1947-1948, p. 61). While, in the
Certain Expenses case, the Court, in replying to a request from the Gen-
eral Assembly, did consider a sequence of Security Council resolutions,
one building on the other, it did not face issues of interpretation of those
resolutions of the kind involved in this case (I.C.J. Reports 1962, pp. 175-
177). Further, none of those cases involved anything comparable to the
régime of international territorial administration introduced by Security
Council resolution 1244.


 19. As is indicated by my vote, I agree with the substantive ruling
made by the Court, essentially for the reasons it gives.


                                             (Signed) Kenneth KEITH.




91

